Bloodworth, J.
“ The mere fact that there are eoniliets in the testimony-does not render the direction of a verdict in favor of a party erroneous, when it appears that the conflicts are immaterial, and that, giving to the opposite party the benefit of the most favorable view of the evidence as a whole and of all legitimate inferences therefrom, the verdict against him is demanded. Sanders Mfg. Co. v. Dollar Savings Bank, 110 Ga. 559.” Skinner v. Braswell, 126 Ga. 761 (2) (55 S. E. 914). Under the principle announced above the court did not err in directing a verdict in favor of the defendant.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.